Citation Nr: 1215699	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to June 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the local RO in February 2012.  A transcript of the hearing has been associated with the claims file.  

Additional evidence was associated with the claims file after the most recent supplemental statement of the case issued in April 2009.  Although the evidence does not appear to be pertinent to the current appeal, in a December 2011 statement, the Veteran, through his representative, waived RO consideration of this evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine manifested during the Veteran's active duty service.

2.  Right knee osteoarthritis manifested during the Veteran's active duty service.

3.  Right shoulder osteoarthritis with chronic acromioclavicular joint dislocation manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a grant of service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a grant of service connection for right shoulder osteoarthritis with chronic acromioclavicular joint dislocation have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the instant case, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted in this decision of the Board.  By letter dated in May 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


Analysis

The Veteran is seeking entitlement to service connection for low back, right knee, and right shoulder disabilities.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his statements of record and at his Board hearing, the Veteran has asserted that he injured his right knee and lower back when stationed in Panama when he hit a tree on a parachute jump while participating in course for jungle warfare.  He reported that he was treated for three days at a field hospital.  Further, he claims that he injured his right shoulder on a parachute jump while stationed in Germany.  At this time, he claims that he also injured his mouth and again, was treated at a field hospital.  

Unfortunately, the Veteran's service treatment records are unavailable.  An August 1985 response from the National Personnel Records Center (NPRC) indicated that his service treatment records were destroyed in a fire.  

Where a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In March 2005 and January 2006 letters, the RO requested additional information from the Veteran concerning his injuries. Specifically, the RO requested the Veteran to complete NA Form 13055 so that an additional search could be done for clinical records.  It appears that the Veteran never submitted this form and in March 2006, the RO prepared a Formal Finding of Unavailability of the Veteran's service treatment records.  In the statement of the case, the RO indicated that it could not do a further search for records unless a month, year and location were provided by the Veteran.  However, based on a  review of the claims file in totality, it appears that the Veteran was injured in Panama approximately in May 1955 and in Germany approximately in August 1956.  Nevertheless, it does not appear that the RO did any further development based on this information.  Specifically, no attempts were made to obtain the Veteran's service personnel records or hospital records.  

Nevertheless, the Veteran's DD 214 does show that the Veteran was a member of Company A, 2nd Airborne Battalion, Group 504 Infantry and was awarded a parachutist badge.  It also showed that he had two years and 29 days of Foreign Service.  Additionally, in support of his contentions, the Veteran submitted Special Orders dated in June 1955, which showed that he completed a five week course in Tropic and Jungle Warfare.  He also submitted a February 1955 Special Orders, which showed that he had completed Basic Airborne Training and was considered a qualified parachutist.    

The Veteran has also submitted copies of letter that he sent to his mother while in service.  The first letter provides that during a jump, the Veteran hit a tree and got skinned up a little.  A copy of the envelope shows that this letter was postmarked May 1955 in the Canal Zone.  The second letter dated August 1956 provided that the Veteran had been hospitalized after dislocating his shoulder when he hit a farm house on a jump.  A copy of this envelope showed that it was postmarked August 1956 from an APO in New York, New York.    

The Veteran filed a claim for service connection for his left shoulder in July 1985 claiming injury due to a parachute accident while in service.  At that time, he submitted an October 1985 private opinion from E.M.N., D.C., which indicated that he first treated the Veteran in March 1963 for left shoulder sprain/strain.  He also stated that he treated the Veteran for injuries to the low back.  

The Veteran filed his current claim for service connection in November 2004.  In support of his current claim, the record includes a November 2004 private opinion written by K.W.K, M.D., stating that the Veteran had arthritis of the right shoulder, right knee, and lumbar spine due to parachute training while in service.  Further, a January 2005 private opinion from W.L. indicated that he had treated the Veteran since 1959 for dental problems resulting from an accident that occurred while in service.  Another January 2005 private opinion from W.O., M.D. indicated that he had seen the Veteran intermittently since May 1983.  The Veteran had reported to him that he sustained an injury to the right side of his body, including the shoulder, knee, and back while in the paratroopers.  He had complained of intermittent pain in the knee, back and shoulder during the times that the examiner had seen him.  

A November 2001 x-ray of the knees showed moderate osteoarthritis, primarily in the medial joint compartment.  Private treatment records from 2001 to 2002 from T.K, D.O. and R.M., M.D. also showed treatment for the Veteran's back and knees, but do not provide any sort of etiological opinion.     

The Veteran was afforded a VA fee-based examination in July 2005.  The claims file was not available for review.  He again described injuring his right shoulder, right knee and low back during parachute jumps while stationed in Panama and Germany.  After the examination, the examiner indicated that the Veteran was suffering from arthritic change in the different parts of the joints where he was having problems.  Contemporaneous x-rays of the right shoulder showed marked widening right acromioclavicular joint possibly due to previous surgical procedure.  An x-ray of the lumbar spine showed mild degenerative changes, L4-L5, and an x-ray of the right knee showed marked osteoarthritis changes.  

The Board finds it significant that an August 2005 scar examination diagnosed a facial scar resulting from injury from blunt object sustained while in a paratrooping accident.  Subsequently, the RO granted service connection for scar, residual of mouth injury, finding that this type of trauma was consistent with his duties as a paratrooper.  

A November 2005 addendum to the July 2005 VA examination showed that the examiner had now reviewed the claims file.  He noted that there were no medical records.  The examiner stated that the Veteran's present day complaints regarding his shoulder, low back, and right knee could be the result of injuries or the aging process.  Therefore, the only source to rely upon was the Veteran's word.  The examiner determined that if the Veteran was telling the truth, then it was as likely as not that his disabilities were service-connected.  In contrast, if he was not telling the truth, then the Veteran's conditions would not likely be service-connected.  Nevertheless, the examiner concluded that he had no reason to discredit the Veteran's statement.  

Subsequently, the Veteran also submitted a May 2006 private opinion from M.G., M.D.  The Veteran again reported injuring himself during parachute jump accidents.  There appeared to be some confusion, and the examiner indicated that one of the accidents occurred in Korea.  After examining the Veteran and reviewing x-rays, the examiner's impression was right shoulder glenohumeral osteoarthritis, suspect rotator cuff tear, chronic acromioclavicular joint dislocation, suspect labral tearing; and right knee end-stage osteoarthritis that was more symptomatic than his very arthritic left knee.  X-rays of the lumbar spine were consistent with osteopenia and degenerative changes.  The examiner determined that after listening to the Veteran, all of these injuries were attributable to his activities as a paratrooper and his accidents.  The examiner felt that the Veteran was a candidate for VA compensation and would support his claim for such.  

In a subsequent August 2006 statement, the Veteran clarified that the examiner misunderstood him as he was never in the Korea War, but rather was in the Korean Conflict Era.  He also stated that the examiner misunderstood that he had injured his shoulder and knee in Korea, when he actually injured his shoulder in Germany and his knee in Panama.  He further provided that the letter from Dr. E.M.N. was mistaken because he never injured his left shoulder and it had always been his right shoulder from which he suffered pain ever since dislocating it on a parachute jump.  He also indicated that although he did not mention the specific injuries in his letters to his mother, this oversight did not mean that he had not experienced right knee and low back pain since the accident in Panama.  He stated that he did not tell his mother everything and again reiterated that he had suffered from problems with his right knee and low back since the accident in Panama.  

Another May 2007 private report from S.I., M.D. showed that he had treated the Veteran for knee problems and right shoulder problems.  The examiner observed that the Veteran was injured many years ago while parachuting.  The diagnosis was bilateral knee arthritis, right worse than left; and right shoulder AC joint 3rd degree separation with arthritic changes.  

Given the lack of service treatment records, the main issue in this case is whether the Veteran's statements concerning the injuries he suffered while parachuting in Panama and Germany are credible.  After reviewing the totality of the evidence, the Board finds that the Veteran's statements are credible and, in fact, are supported by the other evidence of record.  The injuries he described are consistent with his duties as a parachutist.  He clearly had Foreign Service as documented in his DD 214.  Special Orders showed that he had completed basic airborne training to be a qualified parachutist and a five week course in Tropic and Jungle Warfare in the Canal Zone.  The claims file also includes copies of contemporaneous letters while in service to the Veteran's mother describing both accidents in which he claims he injured his right shoulder, right knee and low back.  The VA examiner also indicated that there was no reason to disbelieve the Veteran's account.  

Further, the Board also finds it significant that the Veteran has claimed that he injured his mouth in Germany in the same accident that he injured his right shoulder and service connection for residuals of his mouth injury have been granted as being consistent with the type of injury he would sustain as a parachutist.  It would seem reasonable that injuries to the Veteran's joints would also be consistent with doing parachute jumps.  Moreover, the Veteran has essentially been consistent throughout the course of the appeal when describing the injuries in service as well as when reporting a continuity of symptoms since service.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, at the Board hearing, the Veteran's wife testified that she had known the Veteran since his return from Germany and they had been married for 53 years.  She indicated that since she had known him, the Veteran had complained of back, right shoulder and right knee pain.  The wife's statements also confirm a continuity of symptomatology since service.  In sum, the Board finds that the description provided by the Veteran of the accidents that occurred in service to be credible and supported by the remaining of the evidence of record.  

Therefore, given that such injuries did occur in service and VA and private medical opinions relate the Veteran's current low back, right knee and right shoulder disabilities to these injuries, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that service connection for these disabilities, diagnosed as degenerative joint disease of the lumbar spine, right knee osteoarthritis and right shoulder osteoarthritis with chronic acromioclavicular joint dislocation, is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(CONTINUED ON NEXT PAGE)

ORDER

Degenerative joint disease of the lumbar spine, right knee osteoarthritis, and right shoulder osteoarthritis with chronic acromioclavicular joint dislocation is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


